DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.
Applicant states that based upon Figure 5 and paragraph 33 there is no new matter rejection, Examiner respectfully disagrees. As is rejected below the specification lacks any disclosure of the currently recited claim language and Figure 5 is silent to the claimed function “not requiring relative rotation”. 
Examiner notes that applicant states that the amended claim language of the quick connect coupling means is not novel in abstract but that they are novel in that they are rotationally coupled to an insert, Examiner respectfully disagrees. As modifying a coupling means with another known coupling means is not considered novel, as is rejected below. Paragraph 33 of applicant’s disclosure even discloses that a quick connect coupler as illustrated in Figure 5 is a prior art device. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s claim language “where said threaded quick connect coupler is one of a female quick connect coupler and a male quick connect coupler which are mutually configured so that connection of the female quick connect coupler to the male quick connect coupler does not require relative rotation therebetween” has no written disclosure within the specification. No where in the specification is the “threaded quick connect coupler” further limited to be one of a female quick connect coupler or a male quick connect coupler. Paragraph 33 merely discloses that the insert can be used with prior art devices like a quick release coupler, hence stating that the amended claim language is a prior art device. Figure 5 is silent on the claimed function “not requiring relative rotation therebetween”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “where said threaded quick connect coupler is one of a female quick connect coupler and a male quick connect coupler which are mutually configured” is unclear what the applicant is referring to as it appears applicant is limiting the quick connect coupler to both a female coupler and a male coupler. Applicant limits the “threaded quick connect coupler” to be threaded into said internally threaded face but also limits it to be “one of a female quick connect coupler and a male quick connect coupler”, hence it is unclear if the coupler is a threaded coupler, a female quick connect coupler, or a male quick connect coupler as applicant does not define the claims to have one end with a threaded end to thread with the internally threaded face and another end with the female or male coupler.
Regarding claim 11, the phrase “where said threaded quick connect coupler is one of a female quick connect coupler and a male quick connect coupler which are mutually configured” is unclear what the applicant is referring to as it appears applicant is limiting the quick connect coupler to both a female coupler and a male coupler. Applicant limits the “threaded quick connect coupler” to be threaded into said internally threaded face but also limits it to be “one of a female quick connect coupler and a male quick connect coupler”, hence it is unclear if the coupler is a threaded coupler, a female quick connect coupler, or a male quick connect coupler as applicant does not define the claims to have one end with a threaded end to thread with the internally threaded face and another end with the female or male coupler. The limitation “the selective control valve” is unclear if applicant is referring to another control valve or the previously recited “legacy original equipment selective control valve”, hence the limitation has insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, the phrase “where said threaded quick connect coupler is one of a female quick connect coupler and a male quick connect coupler which are mutually configured” is unclear what the applicant is referring to as it appears applicant is limiting the quick connect coupler to both a female coupler and a male coupler. Applicant limits the “threaded quick connect coupler” to be threaded into said internally threaded face but also limits it to be “one of a female quick connect coupler and a male quick connect coupler”, hence it is unclear if the coupler is a threaded coupler, a female quick connect coupler, or a male quick connect coupler as applicant does not define the claims to have one end with a threaded end to thread with the internally threaded face and another end with the female or male coupler. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9 and 11-20 as far as they are definite is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (International, Installing instructions hydraulic coupler retrofit kit) herein after referred to as “International” in view of Baker et al. (U.S. Patent No. 3,132,667).
Regarding claim 1, International discloses a method of reducing environmental soil contamination caused by infiltration of hydraulic oil leaking from a tractor, comprising the steps of: provide a legacy original equipment selective control valve (female coupler assembly, body 3 illustrated below) for provisioning hydraulic oil under pressure and having a first coupler orifice (illustrated below within the body 3) therein and a second coupler orifice therein (illustrated as the female coupler assembly in the first page); said first coupler orifice having a first quick release mechanism (illustrated in the second page) disposed therein; remove a snap ring (illustrated in the second page) exposing said first quick release mechanism; remove a barrel (illustrated in the second page) from said first coupler orifice; insert through said first coupler orifice, an insert (capsule 5 illustrated below) having an insert maximum diameter portion (illustrated below), intermediate diameter portion (illustrated below) a smaller than intermediate diameter portion (illustrated below) and an interior back face (facing washer 6); install a retention bolt (7) through a washer (6) into an internally threaded portion of said smaller than intermediate diameter portion (illustrated below) at said interior back face (facing washer 6); and tighten said retention bolt (7), thereby causing said insert (5) to move further into said legacy original equipment selective control valve (body 3 illustrated below) but lacks disclosure of a threaded quick connect coupler, by rotation into an internally threaded face of the insert; where said threaded quick connect coupler is one of a female quick connect coupler and a male quick connect coupler which are mutually configured so that connection of the female quick connect coupler to the male quick connect coupler does not require relative rotation therebetween.

    PNG
    media_image1.png
    388
    960
    media_image1.png
    Greyscale

Baker et al. teaches a coupling means (Figs. 1-6), comprising an insert (2) with a larger diameter portion (Fig. 1) having an internally threaded face (6) for receiving a threaded coupler (7); and said threaded coupler (7) has a female quick connect coupler (Fig. 1) at the opposite end of the threaded end (at 6), which is configured to connect with a male quick connect coupler (40) without requiring relative rotation therebetween (Column 4 lines 11-25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the coupling means of the insert of International with a threaded coupling means as taught by Baker et al. as they are considered art recognized equivalents that perform the same function of enabling coupling between two components. 

Regarding claim 3, International discloses the method wherein said washer (6) has a larger outside diameter (illustrated above) than said interior back face (facing washer 6).
Regarding claim 4, International discloses the method wherein said smaller than intermediate diameter portion has a cylindrical exterior surface (illustrated above).
Regarding claim 5, International discloses the method wherein one of said smaller than intermediate diameter portion and said intermediate diameter portion has an oil receiving orifice therein (illustrated above).
Regarding claim 6, International discloses the method wherein said oil receiving portion is located in said smaller than intermediate diameter portion (illustrated above).
Regarding claim 7, International discloses the method where said insert is inserted into the selective control valve (body 3) having a first O-ring (4) and a second O-ring (4) therein, and the interior back face (facing washer 6) passes through the first O-ring (4) and then the second O-ring (4) before encountering the washer (6).
Regarding claim 8, International discloses the method wherein said oil receiving orifice (illustrated above) passes only one the first O-ring (4) and the second O-ring (4).
Regarding claim 9, International discloses the method wherein said intermediate diameter portion (illustrated above) does not pass either the first O-ring (4) or the second O-ring (4).
Regarding claim 11, International discloses an insert (illustrated above) for a system for reducing leakage of hydraulic oil from a legacy original equipment selective control valve (female coupler assembly illustrated in the first page), the insert comprising: a front stepped diameter portion (illustrated above) with: a fluid channel (through capsule 5) therethrough, a face orifice (inlet opening) therein, a front stepped diameter portion longitudinal axis (illustrated above), and a first diameter portion (illustrated above) having a smaller diameter that an adjacent second diameter portion and being sized and configured to be inserted in a coupler orifice (orifice illustrated above) in a selective control valve (body 3); a back portion ( back half illustrated above) with a back portion longitudinal axis, said back portion, having an oil receiving orifice (illustrated above) extending through said back portion transverse to the back portion longitudinal axis (illustrated above); the face orifice being in fluid communication with the oil receiving orifice; the oil receiving orifice (illustrated above) further being sized and configured to be located; within and in fluid communication with a hydraulic fluid gallery (illustrated above) in said selective control valve (prior art valve); and between a first cavity (illustrated above) configured for retaining a first O-ring (4) and a second cavity (illustrated above) configured for receiving a second O-ring (illustrated above); when said back portion is inserted in said selective control valve (prior art valve) along said back portion longitudinal axis; and a threaded retention fastener (7) configured to rotatably mate with a threaded interior portion of said back portion (illustrated above), and configured to cause retention of said front stepped diameter portion with respect to the selective control valve (body 3), when said threaded retention fastener (7) is advanced into said threaded interior portion of said back portion, but lacks disclosure of the face orifice being internally threaded and a threaded quick release coupler configured to rotationally mate with said threaded face, where said threaded quick connect coupler is one of a female quick connect coupler and a male quick connect coupler which are mutually configured so that connection of the female quick connect coupler to the male quick connect coupler does not require relative rotation therebetween.
Baker et al. teaches a coupling means (Figs. 1-6), comprising an insert (2) with a larger diameter portion (Fig. 1) having an internally threaded face (6) for receiving a threaded coupler (7); and said threaded coupler (7) has a female quick connect coupler (Fig. 1) at the opposite end of the threaded end (at 6), which is configured to connect with a male quick connect coupler (40) without requiring relative rotation therebetween (Column 4 lines 11-25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the coupling means of the insert of International with a threaded coupling means as taught by Baker et al. as they are considered art recognized equivalents that perform the same function of enabling coupling between two components. 

Regarding claim 12, International discloses the essential features of the claimed invention but lacks disclosure wherein said front stepped diameter portion and said back portion are separate and distinct objects which are caused to mate with each other to form an assembly designed to be inserted into a coupler orifice of the legacy original equipment selective control valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of International to be separable components, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 13, International discloses the essential features of the claimed invention but lacks disclosure wherein said front stepped diameter portion and said back portion are not a single piece of machined metal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of International to be separable components, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 14, International discloses the insert wherein said first cavity (illustrated above) or said second cavity (illustrated above) is further formed by and disposed between an area of said first stepped diameter portion and an area of said back portion (illustrated above and all considered prior art).
Regarding claim 15, International discloses the insert wherein said front stepped diameter portion and said back portion are separate areas of a single piece of machined metal (illustrated above).
Regarding claim 16, International discloses the insert wherein said first O-ring (4) is captured within the selective control valve (body 3) and is disposed about the back portion longitudinal axis only after the back portion has been inserted into the selective control valve (illustrated above).
Regarding claim 17, International discloses a system for reducing leakage of hydraulic oil comprising: a portion of a legacy original equipment selective control valve (female coupler assembly, body 3 illustrated above) after having removed therefrom, a first quick release mechanism (illustrated in page 2) from a first coupler orifice (illustrated above) therein; a front portion with an insert maximum diameter characteristic (illustrated above), with an insert exterior face; a back portion (illustrated above)  with an interior section having an oil receiving orifice (inlet) therein; a front O-ring (4) disposed between the insert exterior face and the oil receiving orifice (illustrated above); and a back O-ring (4) is disposed between said oil receiving orifice and a back portion terminal end (illustrated above), but lacks disclosure of the insert exterior face being internally threaded and a threaded quick release coupler rotationally disposed in said internally threaded insert exterior face, where said threaded quick connect coupler is one of a female quick connect coupler and a male quick connect coupler which are mutually configured so that connection of the female quick connect coupler to the male quick connect coupler does not require relative rotation therebetween.
Baker et al. teaches a coupling means (Figs. 1-6), comprising an insert (2) with a larger diameter portion (Fig. 1) having an internally threaded face (6) for receiving a threaded coupler (7); and said threaded coupler (7) has a female quick connect coupler (Fig. 1) at the opposite end of the threaded end (at 6), which is configured to connect with a male quick connect coupler (40) without requiring relative rotation therebetween (Column 4 lines 11-25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the coupling means of the insert of International with a threaded coupling means as taught by Baker et al. as they are considered art recognized equivalents that perform the same function of enabling coupling between two components. 

Regarding claim 18, International discloses the system wherein said front O-ring (4) is further disposed between and captured by an area of said first stepped diameter portion and an area of said back portion (illustrated above).
Regarding claim 19, International discloses the system wherein said front O-ring (4) is captured by an area of said selective control valve (illustrated above).
Regarding claim 20, International discloses the system wherein said front stepped diameter portion and said back portion are separate areas of a single piece of machined metal (illustrated above).

Claim 10 as far as it is definite is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (International, Installing instructions hydraulic coupler retrofit kit) herein after referred to as “International” in view of Baker et al. (U.S. Patent No. 3,132,667), and further in view of Zeliznak et al. (U.S. Patent No. 3,112,766).
Regarding claim 10, International discloses the essential features of the claimed invention but lacks disclosure wherein one of said insert maximum diameter portion and said intermediate diameter portion has an indexing protuberance extending externally therefrom.
Zeliznak et al. teach a coupler having a maximum diameter portion (Fig. 1) having an indexing protuberance (33) extending externally therefrom. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupler of International with an indexing protuberance as taught by Zeliznak et al. for the advantage of aligning and interlocking the male and female coupling portions (Column 6 lines 51-69).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753